Title: To Benjamin Franklin from Henry Laurens, 24 December 1782
From: Laurens, Henry
To: Franklin, Benjamin


Hotel d Yorke 24th. Decemr 1782—
Mr. Laurens presents his Compliments to Doctor Franklin & requests him to give a place to the Inclosed Letter for Robt. R. Livingston Esqr among his dispatches for the Ship Washington & to inform him whether he will be in time for saving the Courier with other Letters any time to day.
 
Addressed: His Excellency / Benja. Franklin Esquire / &c & / Passy—
Notation: H. Laurens Paris 24. xbre 1782
